Cite as 2014 Ark. App. 7

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-13-174


DONALD D. EDWARDS                                  Opinion Delivered   January 8, 2014
                                APPELLANT
                                                   APPEAL FROM THE CRITTENDEN
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR-2008-1248]

STATE OF ARKANSAS                                  HONORABLE JOHN N.
                                  APPELLEE         FOGLEMAN, JUDGE

                                                   REBRIEFING ORDERED; MOTION
                                                   TO WITHDRAW DENIED



                                ROBIN F. WYNNE, Judge


       Donald Edwards appeals from the revocation of his suspended imposition of sentence.

His attorney has filed a no-merit brief and a motion to withdraw. Edwards has filed pro se

points for reversal, and the State has filed a responsive brief.

       In the appellant’s brief, counsel identifies three rulings adverse to Edwards and asserts

that the trial court “did not abuse its discretion,” the trial court “did not commit error,” and

“the trial court’s finding was correct.” Counsel does not, however, cite Anders v. California,

386 U.S. 738 (1967), or Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court

of Appeals (2013).1 Counsel also fails to state the standard of review for Anders briefs. Our

standard in determining whether to relieve an attorney from a non-meritorious appeal is not



       1
        In his motion, counsel cites Rule 4-3(j), rather than 4-3(k).
                                  Cite as 2014 Ark. App. 7

whether counsel thinks the trial court committed no reversible error, but rather whether the

points to be raised on appeal would be “wholly frivolous.” Anders, supra; Ofochebe v. State,

40 Ark. App. 92, 844 S.W.2d 373 (1992). This court has recently written the following in

a case in which counsel submitted a noncompliant Anders brief:

              We once again direct counsel to thoroughly familiarize himself with the
       requirements of Rule 4-3(k)(1) and how a no-merit argument is to be presented on
       appeal. Further, we emphasize that, at a minimum, counsel “should both acquaint
       himself with the framework found in Anders for no-merit criminal briefs and include
       the Anders citation in his brief.” Soto v. State, 2013 Ark. App. 619, at 2. Additionally,
       counsel shall cite and follow the appropriate standard of review relating to no-merit
       appeals.

              Any appeals received from counsel that fail to strictly comply with this mandate
       regarding no-merit briefs will be uniformly returned for rebriefing and the
       accompanying motion to withdraw as counsel will be denied.

Hollins v. State, 2013 Ark. App. 695, at 2. Accordingly, counsel has fifteen days from the date

of this opinion in which to file a substituted brief. Ark. Sup. Ct. R. 4-2(b)(3) (2013). We

express no opinion as to whether the new appeal should be made pursuant to Rule 4-3(k)(1)

or should be on meritorious grounds.

       Rebriefing ordered; motion to withdraw denied.

       HIXSON and BROWN , JJ., agree.

       C. Brian Williams, for appellant.

       Dustin McDaniel, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                               2